Citation Nr: 0519256	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Sandra Booth, attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1977 and from April 1981 to April 1984.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran served on active duty in the Army from January 
1975 to January 1977.  The RO has verified this period of 
service and obtained the veteran's service medical records 
related to his Army service.  Subsequently, the veteran 
served on active duty in the Navy from April 1981 to April 
1984.  The RO has not verified this period of service, nor 
obtained the veteran's service medical records related to his 
period of Navy service.  For the period of time from 1978 to 
1981, the veteran indicates that he served in the Reserves.  
The RO has also not obtained any records related to the 
veteran's alleged period of reserve service.  These records 
must be obtained.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  

The veteran's basic assertion is that his service-connected 
left knee disability has caused, or increased the severity 
of, his right knee disorder.  A January 2002 VA examination 
report reveals that the veteran has a current right knee 
disability, patellofemoral syndrome with early degenerative 
arthritis.  However, the medical opinion expressed by the 
examining physician only addressed the claim for service 
connection for a back disorder secondary to the service-
connected left knee disability.  VA has not obtained a 
medical opinion related to service connection of the right 
knee secondary to the left knee.  This should be done.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this issue is remanded for the following 
actions:

1.  The RO must contact the veteran and 
request he provide specific information 
related to his period of "Reserve" 
service from 1978 to 1981 to include 
branch, dates, and units of service.  The 
veteran must also be requested to provide 
copies of any records related to this 
service.  

2.  The RO must contact the National 
Personal Records Center (NPRC), or other 
appropriate records depository, and 
request complete copies of the veteran's 
service medical records for his period of 
Reserve service from 1978 to 1981 and for 
his period of Active service in the Navy 
from 1981 to 1984.  All information 
obtained must be made part of the file.  
All efforts to obtain these records must 
be fully documented.  

3. The veteran must be accorded the 
appropriate VA examination to determine 
the etiology of any right knee disorder 
found.  The report of examination must 
include a detailed account of all 
manifestations of any right knee disorder 
found to be present.  All necessary tests 
must be conducted and the examiner must 
review the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available 


and reviewed by the examiner in 
conjunction with the examination.  After a 
review of the service and post service 
medical evidence, the examining physician 
must offer an opinion at to whether any 
current right knee disorder is related to 
his military service.  The examiner must 
also provide an opinion as to whether any 
right knee disorder is related to, caused 
by, or made worse by, his service-
connected left knee disability.  The 
examining physician must provide complete 
rationale for all conclusions reached.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO must 
readjudicate the veteran's claim with 
particular attention to the evidence 
placed in the claims file since the 
February 2004 Statement of the Case.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


